Citation Nr: 0007099	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


1.  Entitlement to an increased evaluation for post-operative 
osteomyelitis of the right tibia with a right leg scar, 
currently evaluated as noncompensably disabling.

2.  Entitlement to a compensable evaluation for a donor site 
scar of the left leg.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC), which, inter alia, denied compensable 
evaluations for his service-connected post-operative 
osteomyelitis of the right tibia with a right leg scar 
(osteomyelitis) and for a donor site scar to the left leg 
(treated as one issue by the RO).  The veteran timely 
appealed to the Board.

Initially, the appeal also included a claim for service 
connection for degenerative arthritis of the right knee, also 
denied by the M&ROC in June 1994.  However, in a May 1997 
decision, the Board denied this claim; thus, this issue is no 
longer on appeal.  In May 1997 and December 1998, the Board 
remanded to the RO the remaining matter on appeal (then 
characterized as one issue) for further development and 
adjudication.  As the denial of the claim was continued, the 
case has been returned to the Board for further appellate 
consideration.  

The Board has recharacterized the issues on appeal as is 
reflected on the title page of this decision to reflect that 
the veteran has disabilities affecting each lower extremity 
that are associated with his service-connected condition, for 
which separate evaluations have been assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an October 1963 decision, the Board determined that 
the veteran's osteomyelitis was 10 percent disabling at the 
time of his entrance into active duty.

3.  There is medical evidence that indicates that the 
veteran's osteomyelitis had been active within five years of 
the filing of his claim for an increased rating in November 
1993.

4.  There is no objective evidence that the veteran's 
service-connected right leg scar has been subject to repeated 
ulceration or has been tender and painful, or that the scar 
has resulted in any limitation of function.

5.  The veteran's service-connected donor site scar of the 
left leg has been manifested by full muscle thickness with a 
depressed and flattened appearance; however, examination has 
revealed no significant residuals, and there is no objective 
evidence that the veteran's service-connected left scar has 
been subject to repeated ulceration or has been tender and 
painful, or that the scar has resulted in any limitation of 
function. 


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 10 percent evaluation for 
osteomyelitis have been met.  38 U.S.C.A. §§ 511(a), 1155, 
5107, 5108, 7104(a) (West 1991); 38 C.F.R. §§ 3.321, 
3.322(a), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5000 (1999).

2.  The criteria for a compensable evaluation for the 
veteran's donor site scar of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.73, 4.118, Diagnostic Codes 5311, 7803, 
7804, 7805 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At a physical examination conducted at the time of his 
entrance into active duty, the veteran reported that he had 
suffered with osteomyelitis in the right tibia in 1929, which 
had resulted in a "slight" deformity.  The examination 
revealed that the veteran had no loss of function in the 
right leg and the residuals of his osteomyelitis were found 
to be non-disabling; the veteran was accepted into active 
service.

Service medical records dated in August 1942 reflect a 
diagnosis of chronic periostitis with rarefaction of the 
distal end of the right tibia and fibula, and old 
osteomyelitis of the distal end of the tibia.  The examiner 
opined that the former disorder was the result of the 
veteran's osteomyelitis and that it had existed prior to his 
entry into active service.  In addition, the examiner 
recommended that the veteran be relieved from field duty and 
be transferred to a non-combat organization.

During a physical examination conducted in June 1943, the 
veteran reported that his right leg started to hurt in August 
1942 after he participated in field marches wearing a 
backpack.  In addition, he reported that, since being 
reassigned to a non-combat unit, he had had intermittent 
right leg pain.  He further indicated that, during the 
previous two weeks, his right leg pain had been constant and 
severe.  On examination, the residuals of the right tibia 
osteomyelitis were determined to have "apparently" well 
healed.  The impressions included chronic right ankle strain 
and questionable recurrence of old osteomyelitis.  

By rating decision of January 1946, the M&ROC granted service 
connection for "osteomyelitis, chronic quiescent 
hematogenous right tibia, resulting from injury to tibia 
prior to service, frequent episodes."  It was determined 
that this condition had pre-existed the veteran's military 
service, but had been aggravated by such service.  The M&ROC 
assigned a 50 percent evaluation for this disorder, effective 
December 8, 1945, pursuant to VA's 1933 Schedule for Rating 
Disabilities.  

The veteran's osteomyelitis was reevaluated in a rating 
decision of April 1947.  It was determined that, based on the 
latest VA examination of October 1946, the veteran's 
osteomyelitis had improved and was now noncompensable.  This 
evaluation was made under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Section 4.71a, Diagnostic 
Code (Code) 5000, which had become effective in 1945.  The 
M&ROC explained that, although the evidence of record 
revealed that this disability was considered 10 percent 
disabling under the scheduler criteria, the veteran had 
entered the military at this level of disability.  Therefore, 
the veteran was not currently entitled to compensation.  The 
veteran was informed of this decision by letter sent in April 
1947.  In response, in a statement filed at the M&ROC later 
that same month, the veteran cited the April 1947 letter 
notifying him of that rating action and challenged the 
determination, arguing that he was "physically fit" prior 
to his entry into service, that the disability was incurred 
during active duty, and that a reduction in the 50 percent 
disability rating was not warranted; apparently, no Statement 
of the Case (SOC) was issued to the veteran by the M&ROC in 
response to this statement.

The denial of the veteran's claim for a compensable 
evaluation for his service-connected osteomyelitis was 
confirmed and continued in rating decisions dated in June 
1961 and June 1963.  Thereafter, subsequent to the veteran's 
filing of additional statements in which he expressed his 
disagreement with the noncompensable rating, in an October 
1963 decision, the Board denied the veteran's claim of 
entitlement to a compensable evaluation.  In doing so, the 
Board determined that the veteran's osteomyelitis was 10 
percent disabling prior to his entry into active duty and 
that, pursuant to the rating criteria then in effect, the 
disability was 10 percent disabling for VA compensation 
purposes.  Thus, after deducting the preservice level of 
disability from the then current level of disability, the 
Board found that the veteran's then inactive osteomyelitis 
did not warrant a compensable disability evaluation.

Thereafter, in December 1977, the M&ROC granted a temporary 
total disability evaluation under 38 C.F.R. § 4.30, effective 
from October to November 1977, for the veteran's 
convalescence following surgery to treat his osteomyelitis.  
The M&ROC also determined that the veteran's osteomyelitis 
was 20 percent disabling under the schedular criteria under 
Code 5000 from January 1978 to October 1982.  However, the 
veteran was awarded only a 10 percent rating for this period 
in light of the prior determination that this condition was 
10 percent disabling upon his entrance into active service.  
In addition, pursuant to that rating action, effective 
October 27, 1982, the veteran's osteomyelitis was found to be 
10 percent disabling under the scheduler criteria, therefore, 
he was awarded a noncompensable evaluation.  In a rating 
decision of March 1978, the veteran's entitlement to a 10 
percent compensation was extended to April 1978 and was again 
extended in a rating decision of April 1978 to May 1978.  The 
noncompensable evaluation for the veteran's osteomyelitis was 
confirmed and continued in rating decisions of July 1983 and 
January 1986.  

In a rating decision of January 1986, the M&ROC granted 
service connection for the donor site scar on the veteran's 
left leg.  This scar was the result of a skin graft used to 
repair the residuals of his osteomyelitis of the right tibia.  
This scar was evaluated as noncompensably disabling pursuant 
to Diagnostic Code 7805, effective September 3, 1985.  The 
noncompensable evaluation was confirmed and continued in a 
rating decision of April 1989.

The veteran filed his current claims for increased 
evaluations for his osteomyelitis and left leg donor site 
scar in November 1993.  In January 1994, he was afforded a VA 
orthopedic examination.  During the examination, the veteran 
reported a history of disability consistent with that noted 
above.  In addition, he complained that, after walking for 
approximately one mile, his right lower leg fatigued and that 
the graft site became very tender.  The examiner also 
discussed his medical history, including prior VA treatment 
for a 1978 recurrence of his osteomyelitis.  In addition, the 
examiner observed that, in May 1992, the veteran was 
initially treated by a general practitioner in Emporia, 
Kansas, due to the "spreading infection [osteomyelitis] in 
his legs."  The examiner further indicated that, on May 14, 
1992, the veteran underwent surgery at Newman Hospital in 
Emporia, Kansas, to treat his then active osteomyelitis in 
his right leg.  The examiner also indicated that, 
approximately one week later, he underwent further surgery at 
that facility to treat his osteomyelitis.  The examiner noted 
that, in total, the veteran was hospitalized at Newman 
Hospital for five weeks to treat the disability.

The examination revealed that the veteran's gait was normal 
and that he was able to heel walk.  In addition, the examiner 
reported that the inner portion of the lower right ankle at 
the bottom of the graft site was sensitive.  Further, there 
was a defect at the upper tibia region secondary to the site 
of his osteomyelitis and subsequent surgery, which the 
examiner described as "dimpled in;" the scar measured two 
by 3/4 inches.  The graft site was well healed and the right 
leg did not evidence any instability due to the 
osteomyelitis.  There was no false motion or apparent 
shortening, but there did appear to be a slight bowing of 
mid-tibia region medially.  This bowing was subsequently 
confirmed on X-ray and the examiner opined that it might be 
due to an old fracture.  The right tibia X-ray also revealed 
slight demineralization of the distal tibia just superior to 
the inferior ankle joint.  There was no evidence of a current 
destructive process.  The diagnosis was residuals of an old 
osteomyelitis infection of the right tibia with bowing in the 
mid-tibia region, medially, possibly due to an old fracture 
seen on X-ray.

In January 1994, the veteran was also afforded a VA 
dermatological examination.  During the examination, the 
veteran reported a history of disability consistent with that 
noted above.  The examiner noted the veteran's complaint that 
the right leg scar was tender "only when he bumped his 
leg;" however, the examination revealed that, on objective 
demonstration, the site elicited no pain or tenderness.  The 
examination also disclosed the location of the donor site for 
the veteran's right leg skin graft on the veteran's left 
calf.  This site was shaped like a modified square region 
covering the full length of the calf muscle.  The texture was 
soft and the area of the site measured 10 1/2 inches long by 4 
inches wide.  The depth of the site had full muscle thickness 
with a depression and adherence was good.  There was no 
keloid formation, herniation, infection, or swelling.  The 
donor site was depressed with a flattened appearance.  
Vascular supply was good and there was no ulceration.  The 
donor site did not interfere with the veteran's motion.  The 
diagnosis was donor site scar on the left leg.  

In February 1994, the veteran's VA treatment records, dated 
from March 1981 to November 1993, were associated with his 
claims file.  An entry dated in November 1990 shows that the 
veteran complained of having a sore on his right leg for the 
past month, which he attributed to the use of his boots.  
Thereafter, in November 1993, he complained of having a spot 
on his lower right leg that was cold and tingling, as well as 
numbness and cramping in his legs.  The impressions were 
diabetes mellitus, arthritis and peripheral vascular disease.  
A VA outpatient record of April 1987 was associated with the 
claims file in November 1994.  This record noted treatment of 
the veteran's genitourinary complaints.

In January 1995, the veteran's VA medical records, dated from 
August to December 1994, were associated with the claims 
file.  A right ankle X-ray taken in August 1994 showed a 
plantar calcaneal and osteoporosis.  In addition, a right 
knee X-ray disclosed that the veteran had degenerative joint 
disease and osteoporosis.  In August 1994, an outpatient 
record reflects that the veteran complained of having 
multiple joint pain and was diagnosed as having degenerative 
joint disease.  VA medical records dated from February to 
October 1995 were associated with the claims file in November 
1995.  These records reflect continuing treatment for the 
veteran's degenerative joint disease and diabetes mellitus.  
In July 1995, the veteran complained of having right knee 
pain and X-rays confirmed that he suffered from degenerative 
joint disease in this joint.  

The veteran's VA treatment records, dated from December 1994 
to January 1996, were associated with the claims file in June 
1996.  In December 1994, the veteran complained of having 
right knee and ankle pain.  The examiner diagnosed the 
veteran as having multiple joint arthritis.  The veteran 
again complained of having right knee pain in January 1996.  
Thereafter, X-rays of the right knee taken in May 1996 
revealed a mild degree of degenerative disease.  The 
impression was right knee degenerative joint disease.

Another VA orthopedic examination was given to the veteran in 
October 1996.  He again complained of having right knee pain.  
The examiner indicated that tapping on the veteran's right 
kneecap produced complaints of tenderness.  The graft portion 
of the inner right calf was plump, soft, and well healed.  In 
addition, there was an area above the flap graft on the right 
leg that showed that the skin had adhered to the bone where 
there was no graft present; the examiner opined that this 
defect did not restrict any motion in the veteran's right 
lower extremity.  The examiner also noted the presence of a 
scar on the back of the left calf that measured 4.25 inches 
long by 4 inches wide.  In addition, the examiner reported 
that the scar on the left calf was located two inches below 
the popliteal area and above the Achilles area of the ankle.  
A portion of the soleus muscle was involved with the flap 
graft.  There was no swelling; however, there was a 
thickening of the right knee joint.  In addition, the 
examiner reported that the veteran walked with a limp and 
that his right knee circumference was 39 centimeters (cm) and 
left knee circumference was 27.5 cm.  The range of motion in 
the right knee was tender and limited.  Testing revealed that 
right knee flexion was to 120 degrees flexion and extension 
was to 18 degrees.  No instability elicited on examination.  
Radiological studies of the right knee revealed moderate 
narrowing of the medial knee joint space and possible 
narrowing of the patellofemoral joint space.  X-ray of the 
right tibia and fibula revealed deterioration of the tibia 
with a silhouette showing irregularity of the cortex.  The 
findings regarding the tibia were noted to be consistent with 
rather extensive prior osteomyelitis.  The diagnoses were 
history and residual of old osteomyelitis of the right tibia, 
post-operative flap graft scar over the right inner calf 
secondary to old osteomyelitis that resulted in a receiver 
area in the right calf and a donor area in the left calf, and 
degenerative joint disease of the right knee.

In December 1996, the M&ROC issued a supplemental statement 
of the case (SSOC) to the veteran notifying him that an 
increased evaluation had been denied on the basis that his 
service-connected osteomyelitis was not productive of a 
recent history of active infection.  The Board remanded this 
matter in May 1997 to have the M&ROC explain why the veteran 
was not entitled to a 10 percent evaluation for his service-
connected osteomyelitis.  In doing so, the Board observed 
that in the June 1994 rating decision, the M&ROC appeared to 
have adjudicated this issue under Diagnostic Code 5000, but 
found that, as there was no evidence of recurrent 
osteomyelitis, a noncompensable evaluation was warranted.  
However, the Board pointed out that the record indicated that 
that the veteran had been hospitalized and treated for 
osteomyelitis infection in May 1992, and that, pursuant to 
Diagnostic Code 5000, a 20 percent schedular evaluation for 
the disability was warranted, i.e., in light of the veteran's 
10 percent level of pre-service disability, a 10 percent 
disability rating.

In addition, in June 1997, the veteran indicated that he had 
received treatment from two private physicians, Drs. William 
Browning and Breck Kretsinger.  He indicated that Dr. 
Browning had treated him since 1982 for his osteomyelitis and 
that Dr. Kretsinger had treated him since earlier that year 
for diabetes mellitus and skin cancer.  Pursuant to the duty 
to assist, in July 1997 the M&ROC wrote to each of the 
physicians and requested that they furnish copies of the 
veteran's treatment records; the M&ROC also notified the 
veteran that it had requested these records.  In December 
1997, records of the veteran's treatment by Dr. Kretsinger, 
dated from January to August 1997, were received at the 
M&ROC; not surprisingly, in light of the veteran's 
explanation, the records did not show treatment for his 
osteomyelitis.  In addition, Dr. Browning's office apparently 
did not respond to the M&ROC's letter.

Finally, in a March 1999 letter from the veteran's spouse, 
which was filed at the M&ROC that same month, she reported 
that the veteran was in a nursing facility and was no longer 
capable of responding.  The case was returned to the Board.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As discussed above, in an October 1963 decision, the Board 
determined that the veteran's osteomyelitis was 10 percent 
disabling at the time of his entrance into active duty.  As 
such, pursuant to 38 C.F.R. § 3.322, after evaluating the 
current severity of the veteran's osteomyelitis, it is 
necessary to deduct from the present evaluation the degree of 
disability existing at the time of entrance into active 
service, i.e., 10 percent.

The veteran's osteomyelitis is currently evaluated as 
noncompensably disabling under Diagnostic Code 5000 in light 
of the 10 percent level of pre-service disability and the 
M&ROC's determination that his disability currently warrants 
a 10 percent evaluation under that code.  Notwithstanding the 
application of 38 C.F.R. § 3.322, a 10 percent evaluation 
under this code is warranted for inactive osteomyelitis, 
following repeated episodes, without evidence of active 
infection in the past five years.  A 20 percent evaluation 
requires acute, subacute or chronic osteomyelitis with 
discharging sinus or other evidence of active infection 
within the past five years.  A 30 percent evaluation is 
warranted when there is definite involucrum or sequestrum, 
with or without discharging sinus, and a 60 percent 
evaluation is warranted where there are frequent episodes, 
with constitutional symptoms.  Finally, a 100 percent 
evaluation requires osteomyelitis of the pelvis, vertebrae, 
or extending into major joints, or with multiple localization 
or with a long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.

The January 1994 VA orthopedic examination report indicates 
that the veteran was hospitalized and treated for active 
osteomyelitis in May 1992.  The Board acknowledges that the 
report of that hospitalization is not currently of record, 
and its whereabouts unknown, it appears that the January 1994 
physician had access to it, given the specificity of his 
reporting of the history and treatment of the veteran's 
osteomyelitis.  As such, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the January 1994 examination report establishes that the 
veteran's osteomyelitis had been active within the past five 
years of the filing of the claim culminating in the current 
appeal.  Accordingly, a 20 percent evaluation is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5000.  However, the 
criteria for a 30 percent evaluation have not been met as the 
evidence does not disclose that the veteran has had any, much 
less, frequent, episodes of active osteomyelitis since that 
time, or that there was evidence of definite involucrum or 
sequestrum, with or without discharging sinus.  As such, 
after deducting the veteran's pre-service level of 
disability, i.e., 10 percent, from his current level of 
disability, i.e., 20 percent, the resulting disability 
evaluation for the veteran's osteomyelitis currently 
warranted a 10 percent rating.

The Board notes that, historically, the veteran's post-
surgical right leg scar has been considered as part of the 
veteran's service-connected disability.  However, under 
certain circumstances, a separate evaluation for a scar may 
be warranted.  While evaluation of the same symptoms under 
different diagnostic codes ("pyramiding") is to be avoided, 
see 38 C.F.R. § 4.14 (1999), different problems resulting 
from a single injury may warrant separate ratings when none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In this case, however, a separate rating for the scar on the 
veteran's right leg is not warranted.  The Board acknowledges 
the veteran has complained of experiencing pain when the scar 
is bumped, and that the right leg scar, while well healed, 
was noted by the October 1996 examiner to be adherent to the 
bone.  However, there is no objective evidence to demonstrate 
that the scar has ever been productive of repeated 
ulceration, or has been tender and painful, and the October 
1996 examiner specifically noted that the scar does not 
result in any limitation of motion of right lower extremity.  
Accordingly, there is no basis for assigning a separate 10 
percent evaluation for the veteran's right leg scar under 
Diagnostic Code 7803, 7804, or 7805, respectively, the only 
potentially applicable diagnostic codes under 38 C.F.R. 
§ 4.118.  

Turning to the evaluation of the donor site scar of the left 
leg, as discussed above, when examined in January 1994, the 
examiner indicated that the scar was noted to result in a 
depression.  However, examinations in January 1994 and 
October 1996 found no residuals associated with keloid 
formation, infection, swelling, ulceration, vascular 
disturbance, or interference with motion of an adjacent 
joint.  Both examinations revealed that this donor site was 
well healed.  

In the absence of objective evidence of a symptomatic scar or 
a scar resulting in limitation of function, the Board finds 
that a compensable evaluation is similarly not warranted 
under Diagnostic Codes7803, 7804, or 7805.

The Board has also considered whether a compensable evaluated 
for muscle damage is warranted but concludes that the 
preponderance of the evidence is against such a rating.  In 
this regard, as a preliminary matter, the Board observes that 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for muscle injuries have been changed.  
Specifically, on June 3, 1997, the VA published a final rule, 
effective July 3, 1997, to amend the section of the Schedule 
for Rating Disabilities pertaining to muscle injuries.  See 
62 FR 30235 (June 3, 1997).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  After reviewing 
the regulations in effect at the time of the veteran's claim 
and the changes effective July 3, 1997, the Board finds that 
the July 1997 amendments did not substantially change the 
criteria pertinent to the veteran's disabilities, but rather 
added current medical terminology and unambiguous criteria.  
Indeed, a careful review of the revisions reveals that the 
changes did not disturb the criteria for rating muscle 
injuries under the pertinent diagnostic code.  Accordingly, 
the Board finds that there is no prejudice to the veteran in 
adjudicating his claim under the revised criteria.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Injury to muscles of the calf are evaluated under Diagnostic 
Code 5311, which prescribes noncompensable, 10, 20 and 30 
percent evaluations for disability that is slight, moderate, 
moderately severe, and severe, respectively.  Although, as 
discussed above, the donor site has resulted in some loss of 
the soleus muscle, the objective clinical findings show that 
there are no significant residuals noted on examination.  
Therefore, this muscle injury cannot be characterized as more 
than slight in nature.  Hence, a compensable evaluation is 
not warranted under Diagnostic Code 5311.

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate either of the veteran's right leg disabilities or 
his left leg scar so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that any of the 
disabilities under consideration have resulted in marked 
interference with employment.  In addition, there is no 
showing that the veteran's osteomyelitis or his scars have 
necessitated frequent periods of hospitalization, or that any 
of the disabilities has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for post-operative 
osteomyelitis of the right tibia with a residual scar is 
granted.

A compensable rating for a donor site scar to the left leg is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

